Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “wherein the control signal includes information indication a first subband that is available for the uplink OFDMA transmission and a second subband that is not available for the uplink OFDMA transmission, the first subband is divided into a plurality of subband, the first back-off is a value on which countdown is performed in case where the reception unit receives the control signal, and the transmission unit transmits the frame using any subband among the first subband based on the information included in the control signal and indicate divided the plurality of subband, in a case where the first back-off value has become 0.”
 	Independent claim 6 requires “ wherein the control signal includes information indication a first subband that is available for the uplink OFDMA transmission and a second subband that is not available for the uplink OFDMA transmission, the first subband is divided into a plurality of subband, the first back-off is a value on which countdown is performed in case where the reception unit receives the control signal, and the transmission unit transmits the frame using any subband among the first subband based on the information included in the control signal and divided the plurality of subband, in a case where the first back-off value has become 0.”
 	The prior art of record (in particular, Vermani et al (US 2014/0355534) (hereinafter Vermani) does not disclose, with respect to claim 1, “wherein the control signal includes 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477